Title: From Thomas Jefferson to William Rickman, 14 August 1780
From: Jefferson, Thomas
To: Rickman, William



Sir
Richmond aug. 14. 1780

If you will be pleased to transmit me an account of the medicines furnished from the stores under your direction to the Fendant, while at York, with an acknowledgment thereon of satisfaction received from this state, I will see that you have credit for the same in your account with us. We wish this to be done, in order to put it in our power by paying off this account to idemnify them for an  improper article of debit, which having been entered and paid before it came to our notice, we have no other means left of correcting. I am sir with great esteem, Your most obedient servt.,

Th: Jefferson

